Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lisa Margonis on 08/12/2022 and 08/23/2022.

The application has been amended as follows:

Claim 1 has been amended to recite the following:
“Flexible pipe connector 

at least two distributing rings for distributing corrosion-inhibiting fluid, the at least two rings positioned in an annular space of the flexible pipe connector and aligned with 
wherein at least one first distributing ring has fluidic access to the annulus of the flexible pipe, the[[is]] at least one first distributing ring being configured to be connected fluidically to at least one third distributing ring[[,]] in an adjacent connector[[,]] that does not have fluidic access to [[the]] a second flexible pipe annulus of the adjacent connector; and 
at least one second distributing ring that does not have fluidic access to the annulus of the flexible pipe, the[[is]] at least one second distributing ring being configured to be connected fluidically to at least one fourth distributing ring[[,]] in [[an]] the adjacent connector[[,]] that comprises fluidic access to the second flexible pipe annulus of the adjacent connector.”

Claim 2 has been amended to recite the following:
“The flexible pipe connector according to claim 1, further comprising:
a first manifold configured to control the flow of corrosion-inhibiting fluid to or through the at least one first distributing ring of the flexible pipe connector having fluidic access to the annulus of the flexible pipe; and 
a second manifold configured to control the flow of corrosion-inhibiting fluid to or through the at least one second distributing ring of the flexible pipe connector that does not have fluidic access to the annulus of the flexible pipe.”

Claim 3 has been amended to recite the following:
“The flexible pipe connector according to claim 1, wherein the at least one second distributing ring of the flexible pipe connector that does not have access to the annulus of the flexible pipe is in fluid communication with two fluidic communication channels, which are configured for fluidic communication with two adjacent flexible pipe connectors.”
	Claim 4 has been amended to recite the following:
“The flexible pipe connector according to claim 2, wherein the at least first distributing ring of the flexible pipe connector that comprises access to the annulus comprises two annular chambers, wherein: 
a first annular chamber is configured to be in fluid communication with: a fluidic communication channel that is configured to be connected to [[an]] the adjacent connector; at least one collecting or injection pipe; and the first manifold; and 
a second annular chamber is configured to be in fluid communication with: the first manifold; and with the annulus of the flexible pipe via holes in one face.”
Claim 5 has been amended to recite the following:
“The flexible pipe connector according to claim 2, wherein: the second manifold of the flexible pipe connector comprises channels configured for fluidic communication with a first manifold of [[an]]the adjacent connector; and the first manifold of the flexible pipe connector comprises channels configured for fluidic communication with a second manifold of [[an]]the adjacent connector.”

	Claim 8 has been amended to recite the following:
“The flexible pipe connector according to claim 2, wherein the first and second manifolds of the flexible pipe connector are able[[ed]] by a remotely operated underwater vehicle.” 

	Claim 9 has been amended to recite the following:
“The flexible pipe connector according to claim 1, further comprising at least one access channel for injection or collection of corrosion-inhibiting fluid inside said flexible pipe connector.”

	Claim 10 has been amended to recite the following:
“The flexible pipe connector according to claim 2, wherein at least one second distributing ring of the connector that does not have access to the annulus comprises an annular chamber, a communication channel with the second manifold of the flexible pipe connector, and one or more of: at least one injection pipe of the at least one second distributing ring to an auxiliary annular chamber; and at least one collecting or injection pipe connected to at least one extension of the annular chamber of the at least one second distributing ring, wherein the collecting or injection pipes are distributed helicoidally along a tensile armor of the flexible pipe.”

	Claim 11 has been amended to recite the following:
“The flexible pipe connector according to claim 1, further comprising[[es]] a protective element that includes one of a group consisting of: 
a first clamping ring configured to be fixed to an end of the flexible pipe adjacent the flexible pipe connector, and a second clamping ring fixed to [[the]] an opposite end of the flexible pipe connector; and 
a first clamping ring configured to be fixed to the end of the flexible pipe adjacent the flexible pipe connector, and a second clamping ring configured to be fixed to an end of a flexible pipe adjacent the adjacent connector; 
wherein the clamping rings are connected via protecting bars distant from the flexible pipe connector, and plates for laying on a seabed are fixed on the protecting bars.”

Claim 12 has been amended to recite the following:
“Method of connecting segments of flexible pipe to effect control and forced circulation of corrosion-inhibiting fluids through an annulus between inner and outer sheaths of the flexible pipe, the method comprising: 
attaching an end of a segment of flexible pipe to a first connector, including positioning two distributing rings of the first connector, for distributing corrosion-inhibiting fluid, in an annular space of the flexible pipe connector aligned with the annulus of the flexible pipe segment, the two distributing rings comprising a first distributing ring and a second distributing ring; 
wherein the first distributing ring has fluidic access to the annulus of the flexible pipe, and the method further comprises connecting the[[is]] first distributing ring fluidically to a third distributing ring in an adjacent connector, the third distributing ring in thea second flexible pipe annulus of the adjacent connector; and 
wherein the second distributing ring does not have fluidic access to the annulus of the flexible pipe, and the method further comprises connecting the[[is]] second distributing ring fluidically to a fourth distributing ring in the [[an]] adjacent connector, the fourth distributing ring in [[an]] the adjacent connector having fluidic access to a second flexible pipe annulus of the adjacent connector.”

	The specification has been amended by the following: 

	Paragraph [00077] has been amended to recite the following:
“FIG. 1 shows two adjacent flexible pipe connectors 26 suitable for effecting control and forced circulation of corrosion-inhibiting fluids through the annulus 30 between inner and outer sheaths 32, 34 of the flexible pipe 28 according to an optional configuration of the present disclosure. FIGS. 1A and 1B show schematically a first and a second flexible pipe connector as shown in FIG. 1.”

	Paragraph [00078] has been amended to recite the following:
“The flexible pipe connector 26 is suitable for effecting control and forced circulation of corrosion-inhibiting fluids through the annulus of the flexible pipe 28 described, and comprises means for connecting to a flexible pipe 28.”

	Paragraph [00079] has been amended to recite the following:
“Various connecting means between connectors 26 and flexible pipes 28 are known from the prior art, so a person skilled in the art will not have any difficulty in selecting the best means for this. Thus, the present disclosure envisages the use of any available connecting means between a pipe 28 and an end connector 26.”

	Paragraph [00080] has been amended to recite the following:
“The flexible pipe connector 26 comprises at least two rings 21, 22 for distributing corrosion-inhibiting fluid. In use, the rings 21, 22 can be positioned in the annulus 30 of the flexible pipe 28. At least one distributing ring 21 can comprise fluidic access to the annulus 22 may not have fluidic access to the annulus 30  28 to which it is connected.”

	Paragraph [00081] has been amended to recite the following:
“The at least one distributing ring 21 that has fluidic access to the annulus 30  28 can be connected fluidically (and not necessarily directly) to at least one distributing ring 22 that does not have fluidic access to the flexible pipe annulus 30 

	Paragraph [00082] has been amended to recite the following:
“In its turn, the at least one distributing ring 22 that does not have fluidic access to the annulus 30 21 that has fluidic access to the flexible pipe annulus 30 

	Paragraph [00083] has been amended to recite the following:
“In addition, each flexible pipe connector 26 can comprise a first manifold 11 suitable for controlling the flow of corrosion-inhibiting fluid to or through the annulus 30 of the flexible pipe 28. The pipe connector 26 can also comprise a second manifold 12 suitable for controlling the flow of corrosion-inhibiting fluid to or through the at least one distributing ring 22 that does not have fluidic access to the annulus 30  28.”

	Paragraph [00084] has been amended to recite the following:
“The distributing ring 22 that does not have fluidic access to the annulus 30  28 does not allow corrosion-inhibiting fluid to be injected or collected from the annulus 30. Thus, this ring 22 functions as a support for the distributing ring 21 with access to the annulus 30  26 adjacent thereto.”

	Paragraph [00085] has been amended to recite the following:
“For this, the second manifold 12 comprises at least one channel 8 for fluid communication with an adjacent connector. In the adjacent connector, these channels 8 can be connected to the first manifold 11, which will control access of corrosion-inhibiting fluid to the distributing ring 21 with access to the annulus 

	Paragraph [00086] has been amended to recite the following:
“Conversely, the distributing ring 21 that comprises access to the annulus 30 of the flexible pipe 28 or for collecting corrosion-inhibiting fluid from the annulus of the flexible pipe. Thus, this ring 21 makes possible injection of corrosion-inhibiting fluid into the annulus 30 of the flexible pipe 28 or collection of this fluid from the same annulus 30 of the flexible pipe 28, as required.”

	Paragraph [00087] has been amended to recite the following:
“For this, the first manifold 11 also comprises at least one channel 8 for fluid communication with an adjacent connector. In the adjacent connector 26, these channels 8 are connected to the second manifold 12, which will control access of corrosion-inhibiting fluid to the distributing ring 22 that does not have access to the annulus 

	Paragraph [00089] has been amended to recite the following:
“Note that in this document the term distributing ring 21 that comprises fluidic access to the annulus 30 21 with access to the annulus 3022 that does not have fluidic access to the annulus 22 without access to the annulus3021 with access to the annulus 22 without access to the annulus 30

	Paragraph [00094] has been amended to recite the following:
“FIG. 4 shows a sectional view of a flexible pipe connector according to an optional configuration of the present invention. This shows more clearly the connections between the first manifold 11 and the distributing ring 21 that comprises access to the annulus 3022 that does not have access to the annulus 30

	Paragraph [00098] has been amended to recite the following:
“FIG. 5 shows a close-up view of detail A of the flexible pipe connector in FIG. 4, illustrating the distributing rings 21, 22 with and without access to the annulus 30 

	Paragraph [00099] has been amended to recite the following:
“Referring to the distributing ring 22 without access to the annulus 30 22 without access to the annulus 30

	Paragraph [00100] has been amended to recite the following:
“For its part, the distributing ring 21 with access to the annulus 30 212. In this configuration, a first annular chamber 211 is in fluid communication with a fluidic communication channel 8 that is connected to the adjacent connector on the same pipe segment (e.g. as best shown in FIG. 6A, discussed below), and to the first manifold 11. It is also connected to pipes 4 for transporting the corrosion-inhibiting fluid, as explained in more detail below. In its turn, the second annular chamber 212 is also in fluid communication with the first manifold 11, and is in fluid communication with the annulus of the flexible pipe.”

	Paragraph [00103] has been amended to recite the following:
“Thus, besides controlling access of corrosion-inhibiting fluid to the distributing ring 21 with access to the annulus 30

	Paragraph [00104] has been amended to recite the following:
“FIG. 6A shows detail 6A from FIG. 6. In this figure it can be seen in detail that the fluidic communication channel 8, which is connected to an adjacent connector at the other end of a pipe segment, and which starts from the first annular chamber 211 of the distributing ring, is optionally inserted under a protective layer of the flexible pipe 28. This channel 8 remains under the protective layer up to the adjacent connector 26, which will comprise the same elements as the connector 26 shown, so that the fluidic communication channel 8 can be connected to a distributing ring 22 that does not have access to the annulus 30

	Paragraph [00105] has been amended to recite the following:
“FIG. 7 shows a view of a first optional configuration of a distributing ring 22 without access to the annulus 30 ring 21 with access to the annulus 30 

	Paragraph [00106] has been amended to recite the following:
“FIG. 7A shows a front view (face that comprises the at least one connected injection pipe 4) of the distributing ring 22 without access to the annulus 30

	Paragraph [00107] has been amended to recite the following:
“FIG. 7B shows a view of section AA of the distributing ring 22 without access to the annulus 30

	Paragraph [00109] has been amended to recite the following:
“FIG. 7D shows a view of the distributing ring 22 without access to the annulus 30helicoidally along the tensile armour 5 of the flexible pipe. In this configuration, some wires of the tensile armour 5 are omitted for positioning the collecting or injection pipes.”

	Paragraph [00110] has been amended to recite the following:
“FIG. 8 shows a view of a second optional configuration of a distributing ring 22 without access to the annulus 30

	Paragraph [00112] has been amended to recite the following:
“FIG. 8A shows a view of the distributing ring 22 without access to the annulus 30

	Paragraph [00113] has been amended to recite the following:
“FIG. 9 shows a view of a third optional configuration of a distributing ring 22 without access to the annulus 30

	Paragraph [00115] has been amended to recite the following:
“FIG. 9A shows a view of the distributing ring 22 without access to the annulus 30

	Paragraph [00117] has been amended to recite the following:
“FIG. 10 shows a view of a first optional configuration of a distributing ring with access to the annulus 30 21 with access to the annulus 30

	Paragraph [00119] has been amended to recite the following:
“In addition, the first annular chamber 211 comprises a fluidic communication channel 8 that is connected to a distributing ring 22 without access to the annulus 30

	Paragraph [00121] has been amended to recite the following:
“FIG. 10A shows a front view (face that comprises the holes 216 for fluid communication with the annulus) of the distributing ring 22 without access to the annulus 30

	Paragraph [00122] has been amended to recite the following:
“FIG. 10B shows a view of section BB of the distributing ring 21 with access to the annulus 30


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
The attached drawings submitted to the examiner via email communication are acceptable and must be formally submitted.  
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1 and 12:
GE Oil & Gas UK Ltd (WO 2015/121616 A1) a flexible pipe connector (Fig. 5, at connector at 510) having at least two helical distributing conduits (Fig. 5, 3301 and 3302) in an annulus of a flexible pipe (Fig. 5, both 330 are located in an annulus of flexible pipe 100 as shown) and the at least two helical distributing conduits have holes for distributing corrosion-inhibiting fluid (Figs. 5-6A shows holes 560, 565, and 570 along the conduits of 330 for distributing the fluid 545 and on page 13 in lines 14-24 discloses the fluid 545 can be a corrosion-inhibiting fluid to protect the metal armor layer of flexible pipe 100).
GE Oil & Gas UK Ltd does not show or suggest at least two distributing rings aligned with the annulus of the flexible pipe where one of the at least two rings has fluidic access to the annulus of the flexible pipe connector and the other ring does not have fluidic access to the annulus of the flexible pipe. 
It would not have been obvious to one of ordinary skill to have modified the conduits of GE Oil & Gas UK Ltd to be rings where one of the rings has fluidic access to the annulus of the flexible pipe connector and the other ring does not have fluidic access to the annulus of the flexible pipe connector. Such a modification would require changing the shape of 330 from a helical shape to a ring shape and having one of the rings without holes and incapable of distributing the corrosion-inhibiting fluid. Therefore, a modification to have the conduits of GE Oil & Gas UK Ltd to be rings and only one of the rings have fluidic access to the annulus of the flexible pipe connector would require hindsight reasoning and reconstruction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679